Citation Nr: 1514953	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-17 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Southern Arizona Healthcare System


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services provided to the Veteran by the Mount Graham Regional Medical Center on October 10, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to February 1971.  He was awarded the Silver Star, the Purple Heart, the Combat Infantry Badge, and the Vietnam Campaign Medal, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 determination by the Southern Arizona VA Healthcare System that the medical care provided to the Veteran by the Mount Graham Regional Medical Center did not meet the criteria for payment by VA.  


FINDINGS OF FACT

1.  On October 10, 2011, the Veteran received emergency medical services at the Mount Graham Regional Medical Center, a non-VA medical facility, which is proximate to the Veteran's home.
 
2.  At the time the emergency medical services were provided, the Veteran had a total disability, permanent in nature, resulting from service-connected disabilities.
 
3.  The medical care that the Veteran received on October 10, 2011, was not preauthorized by VA.

4.  The nature of the Veteran's medical distress on October 10, 2011, was of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health.
 
5.  The evidence does not show that a VA facility was feasibly available to the Veteran.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for reimbursement or payment for unauthorized medical services provided by the Mount Graham Regional Medical Center on October 10, 2011, have been met.  38 U.S.C.A. §§ 1703(a), 1728, 5107 (West 2014); 38 C.F.R. §§ 17.120, 17.1000-17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  As the Board is granting the benefit sought on appeal, a further discussion of VA's duties to notify and assist is not necessary.

Payment or Reimbursement of the Unauthorized Medical Expenses

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  
38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 
38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in 
[38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2014).

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred on October 10, 2011.  The record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial care at Mount Graham Regional Medical Center.  Accordingly, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2014), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002).

When the veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2014).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17 .1008.  However, in this case, section 1725 relating to treatment of nonservice-connected disorders does not apply because the Veteran has been granted a TDIU, as explained further below.  See 38 U.S.C.A. 
§ 1728(a); see also 38 C.F.R. §§ 17.1000, 17.1002(i).  Failure to further consider section 1725 is of no consequence here, as the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now identical.

In light of the fact that a TDIU (a total disability rating) has been awarded to the Veteran, the applicable law in this case is 38 U.S.C. § 1728.  Prior to October 10, 2008, Section 1728(a), Title 38, United States Code, provided that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: 
(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 C.F.R. § 17.120 (2007).

Under the new version of 38 U.S.C.A. § 1728, the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability, etcetera.  However, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to the word "shall."  In addition, and most importantly, the new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2014).  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 544.  That is, these criteria under 
38 U.S.C.A. § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The Veteran's claim for payment or reimbursement of unauthorized, private medical expenses associated with treatment provided to the Veteran at Mount Graham Regional Medical Center on October 10, 2011, was primarily denied because it was found that the Veteran's condition for which he received treatment was not emergent and that a VA facility was readily available.  Thus, the crux is whether the treatment (or the need for said treatment) was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2014); 38 C.F.R. § 17.120(b), (c) (2014).

Important in this case, the prudent layperson standard is met if an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.

The Board has considered, under the totality of circumstances present at the time the Veteran received treatment on October 10, 2011 at Mount Graham Regional Medical Center, whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney, 23 Vet. App. at 264.  For the reasons set forth below, the Board finds that payment or reimbursement is warranted for the care provided by Mount Graham Regional Medical Center on October 10, 2011.

In the late morning of October 11, 2011, the Veteran drove himself to the emergency room at the Mount Graham Regional Medical Center, which is a hospital not far from his home.  The emergency room report reflects that he had a major cold for four or five days, and that he felt like was going to pass out when he coughed.  Following a clinical examination, he was assessed with acute bronchitis, and discharged to home.  

The Veteran completed the emergency room paperwork, listing VA as his primary healthcare provider.  He listed two insurance plans:  "Veterans Pro Fee," and "Medicare Physician Nord."  The information available in his VA claims file indicates that he was charged $204 for the emergency room services.  There is no information available to the Board as to whether Medicare has assumed the responsibility for paying any portion of the bill.  

The Veteran contends he is unable to go to his local VA clinic because he is registered in a different VA clinic.  With regard to the emergency aspect of his visit, he asserts that he was dizzy and felt he would pass out from coughing, that his pulse rate was greatly elevated, and that he was afraid to drive himself a long distance to the VA Hospital in Tucson under these conditions.  He explained that his wife had passed away prior to this episode and he had no one to drive him.  He also asserts that he worried he was experiencing a pulmonary blood clot, as he had previously experienced similar symptoms in relation to a suspected blood clot.  

In this case, applying reasonable doubt in the Veteran's favor, the Board finds that the Veteran reasonably sought medical care close to home for what he believed was an emergency.  While the medical evaluation on October 10, 2011 revealed that an actual emergency was not present, the prudent layperson standard requires consideration of whether, under the circumstances present at the time the Veteran sought treatment at the private facility, a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to health or life.  38 C.F.R. § 17.1002(b); Swinney at 264.  It is not essential that the later medical work-up confirms the presence of a medical emergency.  Swinney at 264.  

Review of the evidence shows that the Veteran reported to the emergency room staff that he felt like was going to pass out when he coughed.  He also states, in support of the instant appeal, that he was dizzy and felt he would pass out from coughing, that his pulse rate was greatly elevated, and that he was afraid to drive himself a long distance to the VA Hospital in Tucson under these conditions.  Upon consideration, especially as the Veteran is not shown to possess any particular medical expertise, and as his service-connected PTSD involves features of panic, the Board holds that his fear of driving a long distance was prudent and reasonable.  His fear of passing out is especially important in any consideration involving driving.  As such, the Board finds that the Veteran was acting as a prudent layperson in seeking emergency treatment at a local medical facility.  

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  "Feasibly available" is not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.1002.  Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53.  For example, a VA facility would not be feasibly available if there was evidence establishing that a patient was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  38 C.F.R. § 17.1002(c). 

The Veteran repeatedly asserts that he is unable to seek medical care at his local VA clinic (located in the same town as the Mount Graham Regional Medical Center) because he is enrolled in, and receives his care from, another VA clinic located in Tucson, Arizona, which by reference to a map of Arizona, is located approximately two hours away from the Veteran's home.  Importantly, it appears that the local VA clinic is a small clinic that provides primary care only, and may not offer the emergency services sought by the Veteran on October 10, 2011.  As such, it would not necessarily have been an appropriate medical facility for the Veteran's emergency complaints and symptoms even if he had felt able to seek medical attention at that clinic.  Given the above, the Board finds that a VA facility was not feasibly available, especially as the Veteran was worried about passing out during a two hour drive in a mountainous, desert region.  

In this regard, however, the Board advises the Veteran to work with his representative and appropriate VA officials to identify under what circumstances he can obtain medical care at the local VA clinic.  Especially in light of the panic features inherent to his PTSD, the Veteran and the appropriate VA officials may also identify the appropriate VA facility in case of another emergency situation.

Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses for the emergency care provided to the Veteran by the Mount Graham Regional Medical Center on October 10, 2011, is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In implementing this grant, the Healthcare System is cautioned to check with Medicare to determine whether that program has paid any portion of the bill.  


ORDER

Reimbursement or payment for unauthorized medical services provided by the Mount Graham Regional Medical Center on October 10, 2011, is granted. 




____________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


